Citation Nr: 0509478	
Decision Date: 03/30/05    Archive Date: 04/07/05

DOCKET NO.  98-09 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel



INTRODUCTION

The veteran performed recognized service from August 1941 to 
December 1941 in a pre-war service status; in a beleaguered 
status from December 1941 to May 1942; from May 1942 to 
August 1942 as a prisoner of war (POW); from August 1942 to 
February 1945 in a no casualty status; in a status under 
Member of the Philippine Army (MPA) terminated for one day in 
February 1945; and from February 1945 to February 1946 in 
regular Philippine Army (PA) service.  The appellant is the 
veteran's surviving spouse.

This appeal arises from a September 1997 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Manila, the Republic of the Philippines.  In that 
decision, the RO denied the appellant's claim of entitlement 
to service connection for the cause of the veteran's death.  
The appellant perfected a timely appeal of the RO's adverse 
determination.

In May 1999, this case was before the Board on the same issue 
of entitlement to service connection for the cause of the 
veteran's death.  On May 24, 1999, the Board entered a 
decision denying the appellant's claim.  Thereafter, the 
appellant appealed to the United States Court of Appeals for 
Veterans Claim (hereinafter, "the Court").  In a November 
2000 motion to the Court, the VA Secretary requested that the 
May 1999 Board decision be vacated and the matter remanded 
for readjudication in light of the recently enacted Veterans 
Claims Assistance Act.  In August 2001, the appellant filed a 
response, in which she opposed the Secretary's motion for 
remand on the ground that a remand would delay the 
adjudication of her claim.  In an August 2001 order, the 
Court observed that the Board, in May 1999, entered a 
decision denying, as not well- grounded, the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death.  Moreover, the Court explained that 
because the Board denied the appellant's claim as not well-
grounded; and because the recent enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA) eliminated the well-
grounded requirement, a remand was required in this case in 
order to provide the Board with an opportunity to 
readjudicate the claim of entitlement to service connection 
for the cause of the veteran's death under the VCAA.  For 
this reason, the Court granted the Secretary's motion.

In June 2002, the Board again entered a decision that denied 
on the merits the claim of service connection for the cause 
of the veteran's death.  The veteran appealed to the Court 
the Board's decision, dated on June 4, 2002, that denied 
service connection for the cause of the veteran's death.  In 
May 2003, the Secretary of VA, by and through the Office of 
the General Counsel and the appellant's attorney, filed a 
Joint Motion to Remand.  The motion requested that the Court 
vacate the Board's decision of June 2002, and that the matter 
be remanded to the Board for further consideration in 
accordance with the notification requirements outlined in the 
Veterans Claims Assistance Act of 2000.  By an Order, dated 
in May 2003, the Court granted the motion, and the case was 
thereafter returned to the Board.

In December 2003, the Board remanded this matter for 
additional development and adjudication consistent with the 
Veterans Claims Assistance Act of 2000.  This having been 
completed, the case is again before the Board.


FINDINGS OF FACT

1.  The veteran in this case was a prisoner of war.

2.  The veteran, age 76, died on January [redacted], 1997, as the 
result of cardiorespiratory arrest with the antecedent cause 
being bronchopneumonia.  The underlying cause of death was 
listed as cancer of the prostate with metastasis.  

3.  Prostate cancer with metastasis and bronchopneumonia, 
which were initially demonstrated many years after service, 
and which ultimately led to the veteran's cardiorespiratory 
arrest, were not shown in service and are not shown to be 
causally related to an in-service disease or injury, or a 
service-connected disorder.

4.  At the time of the veteran's death, service connection 
was in effect for severe malnutrition, rated as 10 percent 
disabling, and malaria, rated as noncompensable. 

5.  Severe malnutrition or malaria did not cause or 
substantially and materially contribute to the veteran's 
cause of death.

6.  The case does not involve a complex medical issue or 
controversy.


CONCLUSIONS OF LAW

1.  The veteran's death was not due a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a), 
3.312 (2004).

2.  The need for an opinion from an independent medical 
expert is not shown.  38 U.S.C.A. § 7109 (West 2002); 
38 C.F.R. § 20.901(d), 20.902 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

In the present case, the RO, in a letter dated in May 2004, 
provided the appellant with the required notice under 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).  Specifically, 
the appellant was furnished notice of the types of evidence 
needed in order to substantiate her claim for the cause of 
the veteran's death.  Specifically, the appellant was 
informed of her responsibility to identify, or submit 
directly to VA, medical evidence that shows that the veteran 
died from a service-related injury or disease.  The appellant 
was informed that VA would make reasonable efforts to obtain 
evidence from State or local governments, private doctors and 
hospitals, or current or former employers, but that the 
appellant must provide enough information so that VA could 
request such evidence from such person or agency.  The 
appellant was informed that it was her responsibility to make 
sure that VA received all requested records, not in the 
possession of a Federal department of agency.  The appellant 
was also specifically informed that that if she has any 
evidence in her possession that pertains to her claim, to 
please send it to VA.  

By way of a September 1997 rating decision, a May 1998 
Statement of the Case, and a January 2005 Supplemental 
Statement of the Case, the appellant and her representative 
were advised of the basic law and regulations governing her 
claim, and the basis for the denial of the claim.  The May 
1999, June 2002 and December 2003 Board decisions, and the 
August 2001 and May 2003 orders of the Court of Appeals for 
Veteran's Claims (Court), also provided additional 
information to the appellant concerning the requirements 
necessary to prevail in a claim of service connection for 
cause of the veteran's death.  These documents, in connection 
with the RO's May 2004 letter, also specifically informed the 
veteran of the cumulative information and evidence previously 
provided to VA, or obtained by VA on the veteran's behalf.

In the present case, the Board notes that VA provided 
adequate VCAA notice only after the initial unfavorable 
decision in this case.  While the notice provided was not 
given prior to the first RO adjudication of the claim, the 
notice was provided by the RO prior to the January 2005 
Supplemental Statement of the Case and prior to the transfer 
and certification of the veteran's case to the Board.  The 
Board also finds that the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), and observes that the appellant and her 
representative have had time to consider the content of the 
notice and respond with any additional evidence or 
information relevant to the claim.  In this regard, the Board 
notes that in response to VA's request for additional 
information regarding her claim of service connection for the 
cause of death, the appellant responded in August 2003 that 
she did not have anything more to submit, and in July 2004 
that all records regarding her claim were part of the record 
of appeal to the Court.  No additional medical evidence has 
been submitted in this case.  

Based on the above, the Board concludes that any defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  To decide the appeal on these 
facts would not be prejudicial error to the veteran.

For the reasons above the Board finds that the RO 
substantially complied with the specific requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies the VCAA notice); and 38 C.F.R. § 3.159(b) (the 
content of the notice requirement, pertaining to the evidence 
in the claimant's possession or a similar request to that 
effect).  In this context, it is well to observe that the 
VCAA requires only that the duty to notify be satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Sutton v. 
Brown, 9 Vet. App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate her claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service medical 
records, post-service medical evidence, including private and 
VA medical reports and records, the veteran's certificate of 
death, and statements submitted by the appellant and her 
representative in support of the claim.  The Board finds that 
the RO undertook reasonable development with respect to the 
appellant's claim. 

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the appellant's claim.  Moreover, the appellant's 
representative has been given the opportunity to submit 
written argument.  Therefore, under the circumstances of this 
case, VA has satisfied its duty to assist the appellant in 
this case.  Accordingly, further development and further 
expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.

II.  Entitlement to service connection for the cause of the 
veteran's death

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  In addition, if a 
malignant tumor is manifested to a degree of 10 percent 
within one year after separation from service, such disease 
may be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.  Service connection may also be granted 
for a disability which is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).

Dependency and indemnity compensation (DIC) benefits are 
payable to the surviving spouse of a veteran if the veteran 
died from a service-connected disability.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.5.  In order to establish service 
connection for the cause of the veteran's death, the evidence 
must show that a disability incurred in or aggravated by 
service was the principal cause or contributory cause of 
death.  The issue involved will be determined by the exercise 
of sound judgment, without recourse to speculation, after a 
careful analysis has been made of all the facts and 
circumstances surrounding the death of the veteran.  
38 C.F.R. § 3.312(a).

In order to constitute the principal cause of death, the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  In order to be a contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially to cause death; that 
it combined to cause death; or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that the service-connected disorder casually shared 
in producing death, but rather it must be shown that there 
was causal connection between the service-connected 
disability and the veteran's death.  38 C.F.R. § 3.312(b) and 
(c).

As noted earlier, the veteran in this case was a prisoner of 
war who was interned or detained for more than 30 days.  
38 C.F.R. § 3.1(y) (2001).  The applicable law provides that 
a veteran who was a former prisoner of war, was interned or 
detained for not less than 30 days, and had a disease listed 
at 38 C.F.R. § 3.309(c), which was manifested to a degree of 
10 percent or more at any time after discharge or release 
from active military service, shall be presumed to have 
incurred such disease in service even though there is no 
record of such disease during service.  38 C.F.R. § 3.307.  
Among the diseases listed under § 3.309(c) is malnutrition.  
Pursuant to the presumption of service connection that is 
afforded under 38 C.F.R. § 3.309, service connection was 
appropriately in effect for severe malnutrition, rated as 10 
percent disabling, at the time of the veteran's death.

A service department record dated in April 1945 also reflects 
that the veteran had malaria on his release from a 
concentration camp.  Post-service medical records reflect 
that the veteran was subsequently diagnosed with 
malnutrition.  As malaria was shown to have its onset in 
service, service connection was also appropriately in effect 
for this condition, rated as non-compensable, at the time of 
the veteran's death.  38 C.F.R. § 3.303.

The veteran died in January 1997.  His death certificate 
reveals that the immediate cause of death was 
cardiorespiratory arrest with the antecedent cause being 
bronchopneumonia.  The underlying cause of death was listed 
as cancer of the prostate with metastasis.  No autopsy was 
performed.

Unlike the veteran's service-connected malnutrition, neither 
bronchopneumonia nor prostate cancer is listed under 
38 C.F.R. § 3.309(c), for purposes of establishing 
presumptive service connection based solely on the veteran's 
status as a former prisoner of war.  Rather, as in the case 
of the veteran's service-connected malaria, in order for the 
aforementioned diseases (which led to the veteran's fatal 
cardiorespiratory arrest) to be considered as a service-
connected disability, particularly for purposes of 
establishing entitlement to service connection for the cause 
of the veteran's death, the evidence must show that these 
disease were either incurred in or aggravated during the 
veteran's period of active military service.

In this context, a review of the veteran's service medical 
records reveals no complaints or findings regarding 
bronchopneumonia, prostate cancer, or cardiac problems during 
service.  Moreover, upon separation examination conducted in 
May 1946, the deceased veteran's cardiovascular system, 
lungs, genito-urinary, mouth, and gums were found to be 
normal and no complaints pertaining thereto were recorded.  
No additional remarks were made, nor were there any 
additional defects, which were noted on the veteran's 
separation examination.  

Based on the medical evidence of record, the initial 
indications of any of the veteran's fatal ailments as listed 
on his death certificate appeared at best, several years 
following his discharge from service in 1946.  In this 
regard, the veteran was reportedly admitted to the V. Luna 
General Hospital in July 1958, and discharged in October 
1958, as reflected in an April 1997 certification from the 
hospital registrar.  The certification did not disclose the 
reason for the hospitalization.  According to the hospital 
registrar, the clinical records covering the period mentioned 
were destroyed.  

A medical record, dated in December 1987, reflects a notation 
of epigastric pain daily, no relation to food intake, and 
easy fatigue.  The examiner's diagnoses did not include 
malaria or malnutrition.  Related medical records for the 
period from 1988 to 1993 indicated evaluations for rhonchi, 
rales, and benign prostatic hypertrophy (BPH).  As reflected 
in a July 1997 medical certificate, a private physician 
evaluated the veteran for hypertension in August 1989.

A medical record dated in November 1990, and prepared by Dr. 
Abrahano, reflects that the veteran stated that he had 
noticed difficult respiration a few months following 
discharge; that he had consulted a physician; and that he was 
told that he suffered from bronchial asthma.  The statement 
reflects that the veteran had a history of asthma attacks 
"from 1967 to the present."  According to the 1990 medical 
record, Dr. Abrahano treated the veteran from 1967 to 1989.

In April 1991, the veteran underwent a VA examination.  At 
that time, he reported a history of weight loss, tooth loss, 
loss of appetite, cough and sputum, tuberculosis, shortness 
of breath, fatigue, epigastric pain, constipation, peptic 
ulcer, urinary frequency, nocturia, and dribbling.  The 
physical examination report reflects "poorly nourished," 
edentulous, normal bowel sounds, and no hernia.  In April 
1991, the veteran was interviewed in connection with a 
psychosocial survey of a prisoner of war veteran.  During the 
interview session, the veteran reported that he suffered from 
dysentery, malaria, and beriberi while interned in a 
concentration camp.  The veteran alleged that, sometime in 
1961, he was confined at V. Luna Hospital for nine months due 
to a duodenal ulcer.  It was also reported that the veteran 
was suffering from other ailments such as a heart ailment, 
asthma, arthritis, and rheumatism.

In April 1991, the veteran was given a battery of diagnostic 
tests and studies, all of which were conducted by VA.  The 
results of the electrocardiogram were normal.  The finding 
contained in the report of an upper gastrointestinal series 
revealed that the veteran had gastroesophageal reflux with 
possible peptic esophagitis.  The chest x-ray showed 
interstitial infiltrates with basal pleuritis, right lower 
lung field, atheromatous aorta.  The proctosigmoidoscopy 
showed no ulcer or [illegible] tumor.  The final diagnoses 
included severe malnutrition, interstitial infiltrates with 
basal pleuritis, right lower lung, atheromatous aorta, and 
gastroesophageal reflux.  According to the examiner, there 
was no evidence of anemia, avitaminosis, dysentery, malaria, 
or helminthiasis on the examination.

In an undated statement, which was received by VA in July 
1993, Dr. Florita noted that the veteran had suffered from 
malnutrition since WW II; that the veteran had been handled 
by several physician for his malnutrition; and the veteran 
had been a patient of his for many years since 1969.  Dr. 
Florita noted that the veteran had suffered from anemia, 
pleuritis, and chronic hepatitis and considered these 
conditions to be incidental to the veteran's malnutrition.  
Following physical examination, the diagnoses were of 
malnutrition, degenerative osteoarthritis, secondary anemia, 
and right eye pannus.  

In September 1993, the veteran reported that he noticed a 
gradually enlarging mass in the hypogastric area that was 
associated with a change in bowel habits (constipation), 
urinary incontinence, weight loss, easy fatigability, and 
body weakness.  In pertinent part, the September 1993 VA 
examination reflects pale conjunctiva.  A September 1993 
report of intravenous pyelogram reveals pelvic mass probable 
with urinary bladder.  The barium enema conducted at this 
time reflects pelvic mass with involvement of the sigmoid.  
The examiner's diagnoses included iron deficiency anemia, may 
be due to poor intake and/or chronic illness, no residual 
evidence of malaria, and pelvic mass probable with urinary 
bladder.

Statements from Dr. Castillo dated in September 1993 reflect 
that the veteran had slight anemia, which for his age may 
already be acceptable.  However, he had complaints of 
weakness and remarkable weight loss.  The physician noted 
that the veteran's anemia might be seen in nutritional 
deficiency "(in this patient, poor dentition leads to poor 
intake of meat)."  An October 1993 statement from Dr. 
Castillo reflects that results of lab work appear compatible 
with non-iron deficiency anemia that may be due to poor 
intake and or chronic illness.  

A surgical pathology report from the Philippine Heart Center, 
dated in October 1993, indicates a diagnosis of 
adenocarcinoma of the prostate gland, moderately 
differentiated, and bladder mass: an extension of the 
adenocarcinoma.  

The veteran underwent surgery for prostate cancer at the 
James L. Gordon Memorial Hospital, formerly Olongapo City 
General Hospital, in October 1993.  The operative record, 
dated in October 1994, from the Olongapo City General 
Hospital indicates preoperative diagnoses of BPH, rule out 
cancer of the bladder, and is otherwise illegible.  An 
undated discharge summary from Olongapo City General Hospital 
reflects BPH.

In brief, a September 1996 radiation oncology clinic report 
from the University of Washington Medical Center reflects 
that the veteran was frail-looking on examination and that he 
had mild wheezing bilaterally; otherwise, breath sounds were 
normally heard.  The assessment included widespread 
metastatic prostate carcinoma with disease in multiple bones, 
as well as a local recurrence in the prostate bed.  

In relevant part, a certified copy of the veteran's clinical 
record from St. Jude's Family Hospital dated in 1997, the 
veteran's final admission reflects that the veteran's chief 
complaint on admission was dyspnea, marked pallor, and 
weakness of the lower extremities.  The reasons listed for 
admission included difficulty breathing, pallor, and marked 
weakness.  The history of the present illness reflects cough 
and fever followed by dyspnea, marked pallor, body weakness 
and [illegible].  On physical examination, the veteran was 
pale and in acute respiratory distress, the heart was 
tachycardic with arrhythmias.  The veteran died 3 days later.  
The final diagnoses are listed as terminal bronchopneumonia 
possible, prostatic cancer with metastasis to [illegible] and 
bones, and cardiorespiratory arrest. 

A July 1997 medical certificate from the Mother and Child 
Hospital reflects that the veteran was referred to their 
clinical laboratory in October 1993 for hematological 
examination.  

Because the above cumulative medical evidence of record has 
not established that any of the veteran's conditions listed 
on his death certificate were related to his military 
service, service connection is not warranted for either of 
the enumerated conditions.  In the same respect, there is no 
medical evidence by the veteran's private physicians or in 
clinical records reviewed, which indicates the veteran's 
cardiorespiratory arrest, bronchopneumonia, or prostate 
cancer were caused, or are in any way related to the 
veteran's service-connected disabilities to include malaria 
and malnutrition.  

More importantly, for purposes of establishing entitlement to 
service connection for the cause of the veteran's death, the 
record is entirely void of any evidence which indicates that 
the veteran's service-connected malaria and/or severe 
malnutrition caused or hastened the veteran's death in 1997.  
Despite VA development and requests from the appellant, to 
date, additional medical evidence indicative of a causal 
relationship between the veteran's service-connected 
disabilities and his death has not been submitted.  The Board 
therefore finds that the preponderance of the evidence in 
this case is against entitlement to service connection for 
the cause of the veteran's death. 

In making this determination, the Board must emphasize that 
the medical evidence of record, to include the service 
medical records, does not show that any of the ailments 
listed as the cause of the veteran's death were present 
during his period of military service, or that prostate 
cancer was manifested within the requisite (one-year) 
presumptive period.  Moreover, as confirmed by competent 
medical evidence, to include the terminal hospital reports 
and the certificate of death, the veteran's fatal 
cardiorespiratory arrest is etiologically related to post-
service intercurrent causes, i.e., bronchopneumonia and 
prostate cancer with metastasis; and as such, none of this 
medical evidence results in a finding that he had any fatal 
disorder that had its onset during active duty, or was 
related to either of his service-connected disabilities.  As 
aptly noted by the record, the competent medical evidence 
supports the conclusion that the veteran's death was neither 
caused by nor due to a service-connected disability.  Thus, 
given the particular facts in this case, the Board finds that 
additional medical inquiry would be a futile effort because 
the evidence of record establishes that there is no 
reasonable possibility that such assistance would aid in 
substantiating the appellant's claim.  Therefore, a VA 
medical opinion need not be obtained.  See 38 U.S.C.A. 
§ 5103A(a)(2); 66 Fed. Reg. 45,620, 45,631 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.159(c)(4)).

With respect to the appellant's request for an opinion from 
an independent medical expert as to whether the veteran's 
service-connected disabilities in any way contributed to 
cause his death, the Board finds that the medical evidence in 
this case does not present a complex medical question or 
controversy.  Hence, good cause not being shown, an advisory 
opinion from an independent medical expert is not required 
under 38 C.F.R. § 20.902.  See also 38 C.F.R. § 20.901(d).

As a final point, the Board has considered the matter of the 
resolution of reasonable doubt in favor of the appellant.  
However, application of the benefit-of-the-doubt doctrine 
rule is only appropriate when the evidence is evenly balanced 
or in relative equipoise.  Gilbert v. Brown, 5 Vet. App. 49, 
53-56 (1990).  Such is decidedly not the case in this 
instance where, as discussed above, the competent medical 
evidence of record does not establish that a service-
connected disability caused or hastened the veteran's death 
in 1997.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.




	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


